UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07810 Exact name of registrant as specified in charter: Delaware Investments® Colorado Municipal Income Fund, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Investments Colorado Municipal Income Fund, Inc. June 30, 2011 Principal Amount Value Municipal Bonds – 98.66% Corporate-Backed Revenue Bond – 1.19% Public Authority for Colorado Energy Natural Gas Revenue Series 2008 6.50% 11/15/38 $ $ Education Revenue Bonds – 19.84% Boulder County Development Revenue (University Corporation for Atmospheric Research) 5.00% 9/1/26 (NATL-RE) Colorado Educational & Cultural Facilities Authority Revenue (Bromley Charter School Project) 5.25% 9/15/32 (SGI) (Johnson & Wales University Project) Series A 5.00% 4/1/28 (SGI) (Littleton Charter School Project) 4.375% 1/15/36 (CIFG) (Student Housing - Campus Village Apartments) 5.00% 6/1/23 (Student Housing - University of Northern Colorado) Series A 5.00% 7/1/31 (NATL-RE) Colorado State Board of Governors Revenue (University Enterprise System) Series A 5.00% 3/1/39 University of Colorado Enterprise Systems Revenue Series A 5.375% 6/1/38 Western State College 5.00% 5/15/34 Electric Revenue Bonds – 7.19% Colorado Springs Utilities System Improvement Revenue Series C 5.50% 11/15/48 Platte River Power Authority Revenue Series HH 5.00% 6/1/28 Puerto Rico Electric Power Authority Revenue Series TT 5.00% 7/1/37 Series WW 5.50% 7/1/38 Series XX 5.25% 7/1/40 Series ZZ 5.25% 7/1/26 Healthcare Revenue Bonds – 11.60% Aurora Hospital Revenue (Children’s Hospital Association Project) Series A 5.00% 12/1/40 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) Series A 5.00% 7/1/39 Series C-1 5.10% 10/1/41 (AGM) Series D 6.125% 10/1/28 (Evangelical Lutheran Good Samaritan Society) 5.25% 6/1/23 Series A 6.125% 6/1/38 (Total Long-Term Care) Series A 6.00% 11/15/30 Colorado Springs Hospital Revenue Refunding 6.25% 12/15/33 Denver Health & Hospital Authority Revenue (Recovery Zone Facilities) 5.625% 12/1/40 University of Colorado Hospital Authority Revenue Series A 5.00% 11/15/37 6.00% 11/15/29 Housing Revenue Bonds – 2.65% Colorado Housing & Finance Authority (Single Family Mortgage - Class 1) Series A 5.50% 11/1/29 (FHA) (VA) (HUD) Puerto Rico Housing Finance Authority Subordinated-Capital Fund Modernization 5.125% 12/1/27 5.50% 12/1/18 Lease Revenue Bonds – 5.10% Aurora Certificates of Participation Refunding Series A 5.00% 12/1/30 Glendale Certificates Participation 5.00% 12/1/25 (SGI) •Puerto Rico Public Buildings Authority Revenue (Guaranteed Government Facilities) Series M-2 5.50% 7/1/35 (AMBAC) Regional Transportation District Certificates of Participation Series A 5.375% 6/1/31 Local General Obligation Bonds – 10.77% Adams & Arapahoe Counties Joint School District #28J (Aurora) 6.00% 12/1/28 Arapahoe County Water & Wastewater Public Improvement District Series A 5.125% 12/1/32 (NATL-RE) Boulder, Larimer & Weld Counties St. Vrain Valley School District No. Re-1J 5.00% 12/15/18 5.00% 12/15/33 Bowles Metropolitan District 5.00% 12/1/33 (AGM) Denver City & County (Better Denver & Zoo Projects) Series A 5.00% 8/1/25 Denver City & County School District #1 Series A 5.00% 12/1/29 Jefferson County School District #R-1 5.25% 12/15/24 Sand Creek Metropolitan District Refunding & Improvement 5.00% 12/1/31 (SGI) §Pre-Refunded Bonds – 15.18% Colorado Educational & Cultural Facilities Authority (University of Colorado Foundation Project) 5.00% 7/1/27-12 (AMBAC) (University of Denver Project) Series B 5.25% 3/1/35-16 (FGIC) Denver Convention Center Hotel Authority Revenue Senior Lien Series A 5.00% 12/1/33-13 (SGI) Westminster Building Authority Certificates of Participation 5.25% 12/1/22-11 (NATL-RE) Special Tax Revenue Bonds – 11.65% Denver Convention Center Hotel Authority Revenue Refunding 5.00% 12/1/35 (SGI) Denver International Business Center Metropolitan District No. 1 5.00% 12/1/30 Puerto Rico Highway & Transportation Authority Revenue Series K 5.00% 7/1/30 Puerto Rico Sales Tax Financing Revenue First Subordinate Series A 5.75% 8/1/37 Series C 6.00% 8/1/39 Regional Transportation District Revenue (Fastracks Project) Series A 4.375% 11/1/31 (AMBAC) 4.50% 11/1/36 (AGM) State General Obligation Bonds – 5.57% Guam Government Series A 7.00% 11/15/39 Puerto Rico Commonwealth (Public Improvement) Series A 5.50% 7/1/19 (NATL-RE) Series C 6.00% 7/1/39 Transportation Revenue Bonds – 2.59% Denver City & County Airport System Revenue Series A 5.25% 11/15/36 E-470 Public Highway Authority Revenue Series C 5.25% 9/1/25 Regional Transportation District Revenue (Denver Transit Partners) 6.00% 1/15/41 Water & Sewer Revenue Bonds – 5.33% Colorado Water Resources & Power Development Authority Revenue (Parker Water & Sanitation District) Series D 5.125% 9/1/34 (NATL-RE) 5.25% 9/1/43 (NATL-RE) Guam Government Waterworks Authority Revenue 5.625% 7/1/40 Total Municipal Bonds (cost $65,864,698) Total Value of Securities – 98.66% (cost $65,864,698) Receivables and Other Assets Net of Liabilities – 1.34% Net Assets Applicable to 4,837,100 Shares Outstanding – 100.00% $ •Variable rate security. The rate shown is the rate as of June 30, 2011. Interest rates reset periodically. §Pre-Refunded bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in "Notes." Summary of Abbreviations: AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by AMBAC Assurance Corporation CIFG – Insured by CIFG Assurance North America FGIC – Insured by Financial Guaranty Insurance Company FHA – Federal Housing Administration HUD – Housing and Urban Development Section 8 NATL-RE – Insured by National Public Finance Guarantee Corporation SGI – Insured by Syncora Guarantee Inc.
